DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Representative Ramyar M. Farid on 08/04/2022.
The application has been amended as follows: 
1.   (Currently amended)  A multilayer ceramic electronic component comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, and a capacitance forming portion including dielectric layers and first and second internal electrodes laminated with respective dielectric layers interposed therebetween in the third direction; a first external electrode connected to the first internal electrode and including a first conductive layer and a first band portion extending from an edge of the first conductive layer overlapping the fifth surface in the first direction; and a second external electrode connected to the second internal electrode and including a second conductive layer and a second band portion extending from an edge of the second conductive layer overlapping the sixth surface in the first direction, wherein Tb/Tc is 0.85 or more, excluding 1, where Tc is a maximum thickness of each of the first and second conductive layers and Tb is a maximum thickness of each of the first and second band portions.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 12-19 directed to Group II which was non-elected without traverse.  Accordingly, claims 12-19 have been cancelled.

Response to Arguments
Applicant’s arguments, see arguments, filed 08/01/2022, with respect to the rejection of claims 1-11 and 20 have been fully considered and are persuasive.  The rejection of claims 1-11 and 20 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 
Allowable Subject Matter
Claims 1-11 and 20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, and a capacitance forming portion including dielectric layers and first and second internal electrodes laminated with respective dielectric layers interposed therebetween in the third direction; a first external electrode connected to the first internal electrode and including a first conductive layer and a first band portion extending from an edge of the first conductive layer overlapping the fifth surface in the first direction; and a second external electrode connected to the second internal electrode and including a second conductive layer and a second band portion extending from an edge of the second conductive layer overlapping the sixth surface in the first direction, wherein Tb/Tc is 0.85 or more, excluding 1, where Tc is a maximum thickness of each of the first and second conductive layers and Tb is a maximum thickness of each of the first and second band portions.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first band portion extending from an edge of the first conductive layer overlapping the fifth surface in the first direction; and a second external electrode connected to the second internal electrode and including a second conductive layer and a second band portion extending from an edge of the second conductive layer overlapping the sixth surface in the first direction” in combination with the other claim limitations. 

Regarding independent claim 20, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic electronic component comprising: a ceramic body having fifth and sixth surfaces opposing each other in a first direction, third and fourth surfaces opposing each other in a second direction, and first and second surfaces opposing each other in a third direction, and a capacitance forming portion including dielectric layers and first and second internal electrodes laminated with respective dielectric layers interposed therebetween in the third direction; a first external electrode connected to the first internal electrode at the fifth surface and including a first conductive layer and a first band portion; and a second external electrode connected to the second internal electrode at the sixth surface and including a second conductive layer and a second band portion, wherein Tb/Tc is 0.85 or more, where Tc is a maximum thickness of each of the first and second conductive layers and Tb is a maximum thickness of each of the first and second band portions, and wherein the first conductive layer and the first band portion have a first interface defined therebetween which extends to an exposed surface of the first conductive layer overlapping the fifth surface in the first direction, or the second conductive layer and the second band portion have a second interface defined therebetween which extends to an exposed surface of the second conductive layer overlapping the sixth surface in the first direction.
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “wherein the first conductive layer and the first band portion have a first interface defined therebetween which extends to an exposed surface of the first conductive layer overlapping the fifth surface in the first direction, or the second conductive layer and the second band portion have a second interface defined therebetween which extends to an exposed surface of the second conductive layer overlapping the sixth surface in the first direction” in combination with the other claim limitations. 
Cited Prior Art
OH et al (US 2019/0019624) teaches relevant art in Fig. 1-3.
JUNG et al (US 2015/0223340) teaches relevant art in Fig. 1-4.
LIM et al (US 2015/0380161) teaches relevant art in [0043].
TAKASHIMA (US 2019/0371528) teaches relevant art in [0035].
KIM et al (US 2015/0043124) teaches relevant art in Fig. 3.
SATOH et al (US 2018/0082792) teaches relevant art in Fig. 4.
CHAE et al (US 2015/0022943) teaches relevant art in Fig. 1-6.
KIM et al (US 2015/0083475) teaches relevant prior art in Fig. 3.
LEE et al (US 2017/0154729) teaches relevant art in Fig. 6.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848